internal_revenue_service number release date index number --------------- -------------------------------------------- -------------------- ------------------------- in re ------------------------------------------------ department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-149992-04 date december --------------------------------------------------------------------------------- -------------------- -------------------------------------------------- ------------------- ---------------------- ---------------------- ------------------- ------------- --------------------------------------------------------------- legend trust ------------------------------------------------------------------------------------------------------------- decedent son former spouse date date date company trustees ----------------------------------------------------------- court --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- state state statute state dear ------------------ ------------ ---------------------------------------------------------- ------------- this is in response to the date letter and subsequent correspondence concerning the proposed division of trust the facts and representations submitted are summarized as follows decedent a resident of state died testate on date which is prior to date trust a testamentary_trust was created under the terms of decedent’s will the trustees of trust are trustees the primary asset of trust is common_stock of company a state corporation which decedent owned at his death company made an s_corporation_election effective date plr-149992-04 article viii b i of trust directs the trustees to make such payments of principal and income of trust as the trustees deemed necessary to former spouse for her health and maintenance former spouse died on date article viii b directs the trustees to pay the undistributed_income all of the income following former spouse’s death to son for his life the trustees further have the discretion to distribute corpus of trust to son for his health and maintenance however if son is a trustee he cannot participate in any decision to distribute corpus to himself article viii b provides that upon the death of son the final income beneficiaries shall be the children and grandchildren of son trustees are directed to pay all or part of the net_income to this class of beneficiaries in the proportion as determined by the trustees any income not distributed will be accumulated and added to corpus trustees may make discretionary distributions of corpus for the education health and maintenance of any member of the class of beneficiaries article viii b also contains a paragraph providing a statement of intent that it is the decedent’s hope that following the completion of the education of each grandchild and great-grandchild of decedent the trustees will refrain from making any trust distributions to such descendants until each attains the age of the instrument provides that this paragraph is a guide to the trustees in distributing income and is not intended in any way to limit the trustees’ exercise of sole discretion article viii c provides that trust will terminate upon the death of the last to survive of son former spouse and the children of son living at the time of decedent’s death upon termination of trust the trust properties shall be distributed in equal shares to the grandchildren of son and any children of son born after decedent’s death per stirpes trustees petitioned court under state statute to permit judicial modifications to trust conditioned upon a favorable private_letter_ruling from the internal_revenue_service regarding the rulings requested under the proposed modifications upon the death of son the trustees will divide trust into as many equal separate and independent shares as there are living children of son and living grandchildren of son the division of trust will be made on a pro-rata basis currently such division would create sixteen separate and independent shares of trust each separate and independent share for the benefit of each living child or grandchild of son will be held in trust during the life of a child or grandchild of son the trustees are required to distribute all of the income as defined in sec_643 of such beneficiary’s separate and independent share to such beneficiary no less frequently upon the death of a child of son such beneficiary’s remaining separate and plr-149992-04 than annually and the trustees shall have the sole discretion to distribute principal of such beneficiary’s separate and independent share for his or her health education support or maintenance independent share shall be distributed to his or her living descendants per stirpes if a distribution from a child’s share is to be made to a beneficiary for whom a separate and independent share of trust is held for his or her benefit the distribution shall be added to such beneficiary’s separate and independent share beneficiary’s remaining separate and independent share shall be distributed to his or her living descendants per stirpes upon termination of trust each separate and independent share held for the benefit of a grandchild of son shall terminate and be distributed to the beneficiary of each separate and independent share in either case if a child or grandchild of son has no then living descendents then such beneficiary’s separate and independent share shall be distributed equally to all the remaining separate and independent shares held by trust trust shall terminate upon the death of the last to survive of son and the children of son living at the time of decedent’s death upon the death of a grandchild of son prior to the termination of trust such whenever the trustees are required or permitted to make any payment or distribution of principal or income to a beneficiary who is then a minor or who is then incapacitated the trustees may in their discretion transfer and pay over the money or other_property to be distributed directly to such beneficiary to any person then having custody of such beneficiary or to any person or qualified_corporation the trustee may select as custodian for such beneficiary under the uniform_transfers_to_minors_act uniform_gifts_to_minors_act adult personal custodian law or uniform custodial trust act or other similar statute of any state and the recipient of such beneficiary other person or qualified_corporation as the case may be shall constitute a full discharge and release of liability to the trustees the decedent’s statement of intent contained in article viii b of the trust is retained as a guide in distributing trust principal to decedent’s grandchildren and great- grandchildren state statute provides that upon petition by a trustee beneficiary or any party in interest for good cause shown a court having jurisdiction over a_trust after a hearing on notice to all parties_in_interest in such manner as the court may direct may divide a_trust into two or more single trusts upon such terms and conditions as it deems appropriate if the consolidation or division is not inconsistent with the intent of the trustor with regard to any trust to be divided would facilitate administration of the trust or trusts and would be in the best interest of all beneficiaries and not materially impair their respective interests plr-149992-04 trust was irrevocable on date it is represented that no actual or constructive additions have been made to trust after that date you have requested the following rulings the trust is exempt from gst tax imposed by sec_2602 the implementation of court’s order approving modification of trust will not subject trust to the gst tax imposed by sec_2601 the implementation of court’s order and the subsequent death of son resulting in separate trust shares for the children and grandchildren of son or any distribution from any of such resulting trust shares will not subject trust to the gst tax imposed by sec_2601 the implementation of court’s order and the subsequent termination of trust resulting from the death of the last to die of decedent’s grandchildren will not subject trust to the gst tax imposed by sec_2601 the implementation of court’s order will continue to qualify trust to elect pursuant to sec_1361 to be a qsst the implementation of court’s order and the subsequent death of son will continue to qualify trust to elect pursuant to sec_1361 to be a qsst ruling sec_1 - sec_2601 imposes a tax on each generation-skipping_transfer gst which includes under sec_2611 a taxable_distribution a taxable_termination and a direct_skip under section a of the tax_reform_act_of_1986 act the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date see sec_26_2601-1 regarding constructive additions sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status unless specifically noted these rules only apply for gst tax purposes and do not apply for example in determining whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in a beneficiary’s gross_estate or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial plr-149992-04 interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example involves a_trust that is irrevocable on or before date the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust terms are identical except for the beneficiaries the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in this case trust was irrevocable on date and no additions constructive or actual have been made to trust since that date the parties propose to modify trust to provide that on son’s death trust will be divided into equal separate shares one share for the benefit of each child and each grandchild of son all income from each separate share will be distributed to the primary beneficiary of the separate share if upon the death of a child of son such beneficiary has living descendants then living the separate and independent share allocable with respect to the deceased child of son will be added to the separate share held for the child’s living descendants per stirpes however if the child’s death results in the termination of trust the child’s share will be distributed to the child’s living descendants per stirpes if a grandchild of son dies prior to the termination of trust his or her remaining separate and independent share will be distributed to his or her living descendants per stirpes trust as modified must in all events terminate no later than the time provided under the terms of trust as originally executed that is on the death of the last to die of so and son’s children living at decedent’s death upon the termination of trust each separate and independent share of a grandchild of son shall be distributed to the beneficiary of such separate and independent share based on the submitted information we conclude that trust is currently exempt from gst tax the proposed division and modification of trust as described above will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a sec_663 provides that if a single trust has more than one beneficiary plr-149992-04 generation lower than the persons holding the beneficial interests prior to the division further the proposed division and modification will not extend the time for vesting of any beneficial_interest in the separate trusts beyond the period provided for in the original trust accordingly we conclude that the implementation of court’s order approving the proposed modification to divide trust the subsequent death of son resulting in separate and independent shares or the distribution from any of such resulting trust shares will not cause the separate trusts to lose exempt status for gst tax purposes under sec_2601 moreover the implementation of court’s order and the subsequent termination of trust resulting from the death of the last to die of decedent’s grandchildren will not subject trust to the gst tax imposed by sec_2601 ruling sec_5 and substantially separate and independent shares of different beneficiaries are treated as separate trusts for the sole purpose of determining the amount of distributable_net_income in the application of sec_661 and sec_662 the existence of substantially separate and independent shares and the manner of treatment as separate trusts are determined in accordance with regulations applicability of the separate_share_rule will generally depend upon whether distributions of the trust are to be made in substantially the same manner as if separate trusts had been created to a_trust or portion of a_trust subject_to a power to distribute corpus to or for one or more beneficiaries within a group or class of beneficiaries unless payment of corpus to one beneficiary cannot affect the proportionate share of corpus of any shares of the other beneficiaries or unless substantially proper adjustment must be made under the governing instrument so that substantially separate and independent shares exist substantially separate and independent share of a_trust within the meaning of sec_663 and the regulations thereunder is treated as a separate trust for a separate share which holds s_corporation stock to qualify as a qsst the terms of the trust applicable to that separate share must meet the qsst requirements see also revrul_93_31 c b holding that a substantially separate and independent share of a_trust within the meaning of sec_663 is not a qsst if there is a remote possibility that the corpus of the trust will be distributed during the lifetime of the current income_beneficiary to someone other than that beneficiary which require that i during the life of the current income_beneficiary there shall only be sec_1_663_c_-3 provides that separate share treatment will not be applied sec_1361 provides that the term qsst means a_trust a the terms of sec_1_1361-1 provides that for purposes of sec_1361 and d a sec_1_663_c_-3 of the income_tax regulations provides that the plr-149992-04 income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current beneficiary in the trust shall terminate on the earlier of such beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states shares created upon the death of son for decedent’s grandchildren and great- grandchildren will qualify as separate shares under sec_663 and sec_1_1361-1 the ruling above is expressly contingent on the issuance of a court order and modification of trust as described above no opinion is expressed or implied as to whether company is an s_corporation or whether trust otherwise qualifies as a qsst beneficiary thereof concerning the application of sec_1001 of the code with respect to the implementation of i the proposed modifications of trust ii an order of court approving any similar modifications or iii an order of court approving modifications of trust at or subsequent to the death of son no opinion is expressed or implied as to the tax consequences to trust or any based on the facts and representations submitted we conclude that the separate except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-149992-04 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely george l masnik chief branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
